Beldock, P. J.
Petitioner passed all the written, interview, and performance tests in connection with his examination for *59license as a regular teacher of music in the New York City junior high schools. However, he failed the required physical and medical examination solely because he is blind. The regulations of the appellant Board of Examiners of the Board of Education of the City of New York require at least 20/30 vision in one eye, with or without glasses. This proceeding under article 78 of the CPLiR was brought to compel certification of petitioner for eligibility on the ground that appellants’ regulation with respect to sight violates section 3004 of the Education Law (as amd. by L. I960, eh. 270). This section, as amended, prohibits the State Commissioner of Education from prescribing, for all the public schools of the State, regulations to disqualify, solely by reason of blindness, any blind person otherwise qualified for a position as teacher. Special Term granted the application.
In my opinion, the statute (Education Law, § 3004, as amd. by L. 1960, ch. 270) is inapplicable to appellants for a number of reasons:
(1) The statute (Education Law, § 3004) provides that the State Commissioner of Education shall prescribe regulations governing the examination and certification of teachers employed in all public schools of the State. However, the Commissioner’s certification qualifies a teacher to teach only in public schools outside New York City. To qualify as a teacher in the New York City public schools, certification by the State Commissioner of Education is not required. What is required is a certification by the New York City Superintendent of Schools (Education Law, §§ 3008, 2566, subd. 7) after examination conducted by the Board of Examiners of the Board of Education (Education Law, § 2569, subd. 1). The provisions of the statute (Education Law, § 3004) which prohibit the State Commissioner of Education from prescribing regulations with respect to blindness as a disqualification for obtaining the Commissioner’s certification to teach cannot be applicable to teachers who do not require his certificate.
(2) The Education Law authorizes the State Commissioner of Education to prescribe minimum qualifications to teach in the public schools of the State. At present, such minimum requirements relate only to the academic standards. However, subdivision 9 of section 2573 of the Education Law provides that the New York City Board of Education may prescribe additional or higher qualifications for persons employed as teachers in the New York City school system. In accordance with such specific statutory power, the New York City Board of Education has prescribed additional or higher qualifications — academic, physical and medical, among others. One of these additional or *60higher requirements relates to sight, which petitioner failed to meet. A condition precedent to employment as a teacher in the New York City public schools is compliance with the additional or higher requirements prescribed by the New York City Board of Education (Matter of Joseph, 55 N. Y. St. Dept. Rep. 507).
(3) Subdivision 2 of section 2554 of the Education Law gives the New York City Board of Education the exclusive right to determine the qualifications for teachers in the New York City school system. That right is not curtailed by section 3004 of the Education Law, which in express language curtails only the power of the State Commissioner of Education.
(4) Any other interpretation would make section 3004 of the Education Law inconsistent with section B20-42.0 of the Administrative Code of the City of New York. This section provides for retirement of a teacher for physical incapacity for the performance of duty. Although under the Administrative Code provisions a teacher who becomes blind may be retired for physical disability, yet, in the view of the minority, a new teacher who is blind could be granted a license.
(5) The State Commissioner of Education, who is charged with the administration of section 3004 of the Education Law, has interpreted the statute not to apply to teachers in the New York City schools. In 1963 the Commissioner determined that a person not blind, but not possessing the extent of vision required by the New York City Board of Education, is not entitled to be licensed as a teacher (Matter of Bart, 2 N. Y. Educ. Dept. Rep. 512). The minority view would require the New York City Board of Education to license not only blind teachers, but also teachers not blind who do not possess the required vision.
The New York City Board of Education has determined that an applicant who does not possess at least 20/30 vision in one eye, with or without glasses, cannot satisfactorily perform the duties of a teacher in the New York City schools and that such a condition may endanger the health or safety of pupils. Subsequent to the enactment of amended section 3004 of the Education Law, the State Commissioner of Education held that the Board of Education vision requirements are not so unrelated to the performance of teachers’ duties as to be unreasonable or arbitrary (Matter of Bart, supra).
That the determination by the Board of Education with respect to vision requirements is reasonable is clear when the multitude of duties of a New York City junior high school teacher is considered, e.g., maintaining discipline in a class of approximately 30 children, aged 12 to 15; preventing them from *61fighting or from throwing pencils or erasers at each other (of which there have been many instances resulting in tort actions against the Board of Education, involving serious injury to pupils); marking roll books, examinations, or other written work; preventing cheating on examinations; writing on the blackboard; fire drills; going up and down stairs quickly in emergencies; use of textbooks; keeping the room clean; performing other administrative duties during nonteaching periods, etc.
Whether a blind teacher may satisfactorily perform classroom duties in a particular school may not be left for the determination of the school principal or other supervisory official, as the minority opinion suggests. The statute requires the Board of Examiners to determine whether an applicant has the ability to perform satisfactorily the duties of a teacher. The Board of Education is concerned with the effective performance of duties by a teacher both inside and outside the classroom. Although my sympathies are with this petitioner because of his unfortunate affliction, it is my opinion that the refusal to certify petitioner as eligible for a teaching license was within the power of the Board of Examiners.
The judgment should be reversed on the law and the facts, without costs, and the petition dismissed, without costs, Findings of fact implicit or contained in the opinion of Special Term which may be inconsistent herewith should be reversed and new findings made as indicated herein.